___________

                           No. 95-2597
                           ___________

Lonnie D. Snelling,              *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Eastern District of Missouri.
Chrysler Motor Corporation;      *
Stephen P. McGlynn; John Doe,    *       [UNPUBLISHED]
                                 *
          Appellees.             *
                            ___________

                  Submitted:   February 7, 1996

                      Filed: February 13, 1996
                           ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.

                           ___________

PER CURIAM.


     Lonnie D. Snelling appeals the District Court's1 dismissal of
his diversity action under Missouri law. Having carefully reviewed
the entire record and the parties' submissions, we conclude the
judgment of the District Court was correct.       Accordingly, we
affirm. See 8th Cir. R. 47B. The parties' motions for sanctions
are denied.




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-